 PROB 12C                                                                             Report Date: January 24, 2020
(6/16)

                                       United States District Court
                                                                                                          FILED IN THE
                                                                                                      U.S. DISTRICT COURT
                                                       for the                                  EASTERN DISTRICT OF WASHINGTON



                                        Eastern District of Washington                           Jan 24, 2020
                                                                                                     SEAN F. MCAVOY, CLERK

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Earl Anderson, III                        Case Number: 0980 2:16CR00037-TOR-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Thomas O. Rice, Chief U.S. District Judge
 Date of Original Sentence: September 7, 2016
 Original Offense:          Failure to Register, 18 U.S.C. § 2250
 Original Sentence:         Prison - 30 months               Type of Supervision: Supervised Release
                            TSR - 60 months

 Revocation Sentence:       Prison - 6 months
 (May 2, 2019)              TSR - 48 months
 Asst. U.S. Attorney:       Patrick J. Cashman               Date Supervision Commenced: October 15, 2019
 Defense Attorney:          Matthew A. Campbell              Date Supervision Expires: October 14, 2023


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 12/11/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            3           Special Condition # 3: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: Mr. Anderson violated his conditions of supervision by using
                        marijuana on or about December 28, 2019, and January 23, 2020.

                        On January 3, 2020, Mr. Anderson provided a urine sample at Pioneer Human Services and
                        the urine sample was presumptive positive for marijuana. Mr. Anderson admitted to using
                        marijuana on December 28, 2019, and he signed an admission form.

                        On January 23, 2020, Mr. Anderson reported to the probation office to submit to urinalysis
                        testing. The urine sample was presumptive positive for marijuana and was sent to Alere
                        Toxicology for further testing. Mr. Anderson denied using marijuana since his last reported
                        use.
Prob12C
Re: Anderson, III, Earl
January 24, 2020
Page 2

                       On October 16, 2019, Mr. Anderson signed his conditions relative to case number
                       2:16CR00037-TOR-1 acknowledging an understanding of his obligations to the Court.
                       Specifically, he was advised he is prohibited from using marijuana

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      01/24/2020
                                                                              s/Corey M. McCain
                                                                              Corey M. McCain
                                                                              U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ X]     Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other                                                               Thomas O. Rice
                                                                              Chief United States District Judge

                                                                              Signature of Judicial Officer
                                                                               January 24, 2020
                                                                              Date
